Case 8:21-cv-00989-JVS-JDE Document17 Filed 09/07/21 Pagelofi1 Page ID #:137

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. SACV 21-00989JVS(JDEx) Date September 7, 2021
Title Scottsdale Indemnity Company v The Latino Coalition
Present: The James V. Selna, U.S. District Court Judge
Honorable
Lisa Bredahl Not Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE DISMISSAL
FOR LACK OF PROSECUTION

The Court, on its own motion, hereby ORDERS plaintiff(s) to show cause in writing no later than
September 17, 2021 why this action should not be dismissed for lack of prosecution. As an alternative to
a written response by plaintiff(s), the Court will consider the filing of one of the following, as an appropriate
response to this OSC, on or before the above date:

__X Answer by the defendant(s) or plaintiff's request for entry of default.

Absent a showing of good cause, an action shall be dismissed if the summons and complaint have
not been served upon all defendants within 90 days after the filing of the complaint. Fed. R. Civ. P. 4(m)
The Court may dismiss the action prior to the expiration of such time, however, if plaintiff(s) has/have not
diligently prosecuted the action.

It is the plaintiff's responsibility to respond promptly to all orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies
promptly upon default of any defendant. All stipulations affecting the progress of the case must be approved
by the Court. Local Rule 7-1

Scheduling Conference set for September 13, 2021 at 10:30 a.m. is continued to October 18,
2021 at 10:30 a.m. Counsel shall file the Joint Rule 26 Meeting Report, with the completed Exhibit A, by
October 11, 2021.

 

Initials of Preparer Imb

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
